DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory terms of US Application 16/943,330, US Patent number 10,971,054 and US Patent number 11,038,000 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  While the Applicant’s drawings separately show the feature of “wherein the shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs” (Applicant’s Fig. 2) and “wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction” (Applicant’s Figs. 1, 3 and 4) no single embodiment shows where the shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs (as required by dependent claim 13) and wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction (as required by claim 5). No new matter should be entered. The Examiner directs the Applicant’s attention down to the 112(a) new matter rejection of claim 13 below which address the new matter issue.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein the predetermined shape comprises the circle or the ellipse”. However, as the limitation is merely reciting a shape of a structure and not referring back to an earlier circle or ellipse the circle or ellipse should be referred to as “a circle or an ellipse”. The Examiner notes that the limitation “the shape of each of the first pixels comprises an ellipse or a circle” earlier in claim 1 is a different structure than the predetermined shape. Therefore, while both may have a shape of a circle or ellipse, the shapes of the respective structure should be indicated as “a”.  
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the three direction”. However, the Examiner believes this to merely be a typographical error where the correct language should be “the third direction”. Should the language in claim 15 not be a typographical error, and instead be intended by the Applicant, rejection under 112(b) may be appropriate. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, claim 13 recites “wherein the shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs”. As such, claim 13 is directed to the embodiment shown in the Applicant’s Fig. 2 where it is shown that the gaps between the first and second pixels is different than a gap between the first and third pixels.  However, claim 5, from which claim 13 depends, recites “wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction.” and thus claim 5 is directed to an embodiment other than Applicant’s Fig. 2. As such, claim 13’s dependency from claim 5 mixes embodiments having mutually exclusive features. As no single embodiment in the drawings or written specification shows or describes where both “a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction” (as required by claim 5) and “wherein the shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs” (as required by claim 13), claim 13 is new matter. The new matter should be cancelled from the claim or the claim amended to resolve the new matter issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, claim 13 recites “wherein the shape of each of the second pixels comprises a circle or an ellipse, and a shape of each of the third pixels comprises a concave arc or a combined shape of a concave arc and a convex arc, the shape of each of the third pixels comprises a curvature of one of at least four concave arcs that is greater or less than another of the at least four concave arcs”. However, claim 5, from which claim 13 depends, recites “wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction” Claim 13’s dependency from claim 5 mixes embodiments having mutually exclusive features such that, as dependent claim 13 includes all of the limitations of independent claim 5, it is unclear to which embodiment claim 13 is directed. Specifically, claim 13 is directed to Applicant’s Fig. 2 while claim 5 is directed to ay of claims 1, 3 and 4. This language is unclear as Applicant’s Fig. 2, which shows a gap between the first and third pixel different from a gap between the first and second pixel, is mutually exclusive to the embodiment of claim 5 which has a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction. The Applicant should amend the claims to clarify the language such that claim 13 is not directed to two embodiments having mutually exclusive features
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, claim 2 recites “wherein a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction”. However, claim 1, from which claim 2 depends, also recites “the predetermined gap is a gap between an edge of one of each of the second pixels and each of the third pixels and an edge of each adjacent first pixel in one of the third direction and the fourth direction…wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction.” Therefore, claim 2 does not further limit claim 1. 
Regarding claims 6 and 7, claims 6 and 7 recite “wherein the predetermined gap is a gap between an edge of one of each of the second pixels and each of the third pixels and an edge of each adjacent first pixel in one of the third direction and the fourth direction” (claim 6) and “wherein a width of the predetermined gap in the third direction is equal to a width of the predetermined gap in the fourth direction” (claim 7). However, claim 5, from which claims 6 and 7 depend, also recites “wherein a width of the gap between the first pixel and the second pixel in the third direction is equal to a width of the gap between the first pixel and the third pixel in the fourth direction.” Therefore, claims 6 and 7 do not further limit claim 5. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peng et al. (CN106816449) hereinafter “Peng” (All references to Peng will be made to the attached English translation).
Regarding claim 1, Fig. 1 of Peng teaches a display panel comprising: at least two first pixels (Items 110); at least two second pixels (Items 120); and at least two third pixels (Items 130), wherein at least two of each of the first pixels (Items 110), each of the second pixels (Items 120), and each of the third pixels (Items 130) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, (See Picture 1 below) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 below); wherein a shape of each of the first pixels (Items 110) comprises an ellipse or a circle; wherein a shape of an edge (edge facing the first pixel) of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels (Item 110) facing one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction (See Picture 1 below); wherein the predetermined gap is a gap between an edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and an edge of each adjacent first pixel (Item 110) in one of the third direction and the fourth direction (See Picture 1 below); wherein an arc and an extended arc thereof corresponding to an edge of third pixel (Item 130) facing the first pixel (Item 110) and an arc and an extended arc thereof corresponding to an edge of the second pixel (Item 120) facing the first pixel (Item 110) form a predetermined shape (See Picture 1 below); and wherein the predetermined shape comprises a circle or an ellipse (See Picture 1 below); wherein a width of the gap between the first pixel (Item 110) and the second pixel (Item 120) in the third direction is equal to a width of the gap between the first pixel (Item 110) and the third pixel (Item 130) in the fourth direction (See Picture 1 below).
Examiner’s Note: MPEP 2111.04(I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under broadest reasonable interpretation”. In the instant case, claim 1 recites “wherein a shape of each of the first pixels comprises an ellipse or a circle... wherein when the shape of each of the first pixels comprises the ellipse, a long axis of the ellipse points to the one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels; wherein when the shape of the first pixel is the ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of the at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of the at least four inner concave arcs included in the shape of the second pixel…”. The recitation in the claim of “wherein a shape of each of the first pixels comprises an ellipse or a circle” allows for the shape of the first pixel in the prior art to optionally either be a circle or an ellipse to read on the claim limitation. The “wherein when a shape of each of the first pixels comprise the ellipse…” limitations only limit the claim language when the shape of the first pixel in the prior art is an ellipse. In the instant rejection, the shape of the first pixel is a circle and thus the limitations in claim 1 concerning the ellipse shape option are not exercised and do not need to be read upon by the prior art.        

    PNG
    media_image1.png
    400
    410
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Peng Fig. 1)
Regarding claim 2, Fig. 1 of Peng further teaches where a width of the predetermined gap in the third direction (See Picture 1 above) is equal to a width of the predetermined gap in the fourth direction (See Picture 1 above).
Regarding claim 3, Fig. 1 of Peng further teaches where a shape of each of the first pixels (Item 110) is the same as or similar to the predetermined shape (See Picture 1 above).
Regarding claim 4, Fig. 1 of Peng further teaches where a center of a shape of each of the first pixels (Item 110) is the same as a center of the predetermined shape (See Picture 1 above).
Regarding claim 5, Fig. 1 of Peng teaches a display panel comprising: at least two first pixels (Items 110); at least two second pixels (Items 120); and at least two third pixels (Items 130), wherein at least two of each of the first pixels (Items 110), each of the second pixels (Items 120), and each of the third pixels (Items 130) are alternately arranged in at least one of a first direction, a second direction, a third direction, and a fourth direction, (See Picture 1 above) the first direction is perpendicular to the second direction, the third direction is a direction having an angle of less than 90 degrees with the first direction, and the fourth direction is perpendicular to the third direction (See Picture 1 above); wherein a shape of each of the first pixels (Items 110) comprises an ellipse or a circle; wherein a shape of an edge (edge facing the first pixel) of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction corresponds to a concave arc, a sum of a radius of curvature of a shape of an edge of each of the first pixels (Item 110) facing one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and a width of a predetermined gap is equal to a radius of curvature of the concave arc corresponding to the edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) in the third direction and the fourth direction (See Picture 1 above); wherein a width of the gap between the first pixel (Item 110) and the second pixel (Item 120) in the third direction is equal to a width of the gap between the first pixel (Item 110) and the third pixel (Item 130) in the fourth direction (See Picture 1 below).
Examiner’s Note: MPEP 2111.04(I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under broadest reasonable interpretation”. In the instant case, claim 1 recites “wherein a shape of each of the first pixels comprises an ellipse or a circle... wherein when the shape of each of the first pixels comprises the ellipse, a long axis of the ellipse points to the one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels; wherein when the shape of the first pixel is the ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of the at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of the at least four inner concave arcs included in the shape of the second pixel…”. The recitation in the claim of “wherein a shape of each of the first pixels comprises an ellipse or a circle” allows for the shape of the first pixel in the prior art to optionally either be a circle or an ellipse to read on the claim limitation. The “wherein when a shape of each of the first pixels comprise the ellipse…” limitations only limit the claim language when the shape of the first pixel in the prior art is an ellipse. In the instant rejection, the shape of the first pixel is a circle and thus the limitations in claim 1 concerning the ellipse shape option are not exercised and do not need to be read upon by the prior art.
Regarding claim 6, Fig. 1 of Peng further teaches where the predetermined gap is a gap between an edge of one of each of the second pixels (Item 120) and each of the third pixels (Item 130) and an edge of each adjacent first pixel (Item 110) in one of the third direction and the fourth direction (See Picture 1 above).
Regarding claim 7, Fig. 1 of Peng further teaches where a width of the predetermined gap in the third direction (See Picture 1 above) is equal to a width of the predetermined gap in the fourth direction (See Picture 1 above).
Regarding claim 8, Fig. 1 of Peng further teaches where an arc and an extended arc thereof corresponding to an edge of the third pixel (Item 130) facing the first pixel (Item 130) and an arc and an extended arc thereof corresponding to an edge of the second pixel (Item 120) facing the first pixel (Item 110) form a predetermined shape (See Picture 1 above); where the predetermined shape comprises a circle (See Picture 1 above).  
Regarding claim 9, Fig. 1 of Peng further teaches where a shape of each of the first pixels (Item 110) is the same as or similar to the predetermined shape (See Picture 1 above).
Regarding claim 10, Fig. 1 of Peng further teaches where a center of a shape of each of the first pixels (Item 110) is the same as a center of the predetermined shape (See Picture 1 above).
Regarding claim 15, Fig. 1 of Peng further teaches where shapes of edges of two of each of the first pixels (Items 110), each of the second pixels (Items 120) and each of the third pixels (Items 130) are complementary in one of the first direction, the second direction, the third direction and the fourth direction (See Picture 1 above).
Regarding claim 16, Fig. 1 of Peng further teaches where each of the first pixels (Items 110), each of the second pixels (Items 120) and each of the third pixels (Items 130) are ones of different red, green and blue pixels (See Fig.1 where respective pixels are labeled as R, G and B).
Allowable Subject Matter
Claims 12, 14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Examiner’s Note: The Examiner notes that the indication of allowable subject matter in claims 12, 19 and 20 is dependent upon the shape of the first pixel being an ellipse. As claims 12, 19 and 20 require that the first pixel has the shape of an ellipse, the limitations in claim 5 directed to the ellipse shape would be limiting on claim 5. The Examiner further notes that should the Applicant decide to bring the scope of any of claim 12, 19 or 20 into claim 5 all limitations in claim 5 or its dependents directed to the shape of the first pixel being a circle will need to be deleted. 
Response to Arguments
The Examiner notes that the Applicant did not respond to the claim objection of claim 15 where it was noted by the Examiner that a supposed typographical error existed. As the Applicant neither confirmed nor denied the existence of a typographical error and did not amend claim 15, the claim objection of claim 15 is still pending and must be addressed by the Applicant. Should the Applicant disagree with the Examiner’s claim objection, an explanation of the Applicant’s difference of opinion should be included in the Applicant’s next response. 
Applicant’s arguments, see Applicant’s Remarks, filed 11/11/2021, with respect to claims 5, 13 and 14 rejected in view of Dai2 have been fully considered and are persuasive.  Therefore the rejection of claims 5, 13 and 14 in view of Dai2 have been withdrawn. 
Applicant's arguments filed 11/11/2021 with respect to claims 1 and 5 in view of Peng have been fully considered but they are not persuasive. 
Specifically, the Applicant concludes that Peng does not read on amended claims 1 and 5 because Peng fails to teach A) where the shape of the first pixels comprise an ellipse and B) wherein when the shape of each of the first pixels comprises the ellipse, a long axis of the ellipse points to the one of each of the second pixels and each of the third pixels, a short axis of the ellipse points to the other of each of the second pixels and each of the third pixels; wherein when the shape of the first pixel is the ellipse, the shape of the second pixel and the shape of the third pixel are both shapes that comprises an inner concave arc or a combination of the inner concave arc and an outer convex arc, a curvature of one of the at least four inner concave arcs included in the shape of the third pixel is greater than a curvature of one of the at least four inner concave arcs included in the shape of the second pixel…”. The Examiner disagrees with the Applicant’s conclusion. Both claims 1 and 5 recite “where a shape of each of the first pixels comprises an ellipse or a circle”. As such, the claim language has an option of the shape of the first pixel being either of an ellipse or a circle. Peng reads on this limitation by teaching the option of a circular shape for the first pixel. Further, MPEP 2111.04(I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP 2143.03 states “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under broadest reasonable interpretation”. Thus, the “wherein when a shape of each of the first pixels comprise the ellipse…” limitations only limit the claim language when the shape of the first pixel in the prior art is an ellipse. In the instant rejection, the shape of the first pixel is a circle and thus the limitations in claims 1 and 5 concerning the ellipse shape option are not exercised and do not need to be read upon by the prior art. Should the Applicant wish to overcome the current rejection utilizing Peng, the Examiner suggests the Applicant remove the option of the first pixel having a circular shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891